10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cv-01313-RSL Document 33-1 Filed 09/10/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

TUAN NGO,
Plaintiff, Case No. 2:18-CV-01313 RSL

v. PROPOSED ORDER GRANTING
STIPULATED MOTION OF

SENIOR OPERATIONS, LLC, d/b/a AMT | WITHDRAWAL AND SUBSTITUTION
SENIOR AEROSPACE, INC., a Delaware | OF COUNSEL

Corporation doing business in the State of
Washington, Hearing Date: September 10, 2019
Without Oral Argument
Defendant.

 

 

 

 

It is now ORDERED that the Stipulated Motion for Withdrawal and Substitution of
Counsel is GRANTED.

th <
DATED this IZ day of. Yeahs 9.
Muy S Coktuk

The Honorable Robert 8. Lasnik
United States District Court Judge

 

SEBRIS BUSTO JAMES
STIPULATION OF WITHDRAWAL AND 14205 SE 36th St,, Suite 325

SUBSTITUTION OF COUNSEL — 1 Bellevue, Washington 98006
Ngo v. Senior Operations, LLC, et al — Case No. 18-2-01313 RSL Tel: 425-454-4233 — Fax: 425-453-9005

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01313-RSL Document 33-1 Filed 09/10/19 Page 2 of 3

Presented By:
SEBRIS BUSTO JAMES

By: s/ Jeffrey A. James

Jeffrey A. James, WSBA #18277
Matthew R. Kelly, WSBA #48050
14205 SE 36th St., Suite 325
Bellevue, Washington 98006
(425) 454-4233

jaj(@sebrisbusto.com
mkellyi sebrisbusto.com

Attorneys for Defendant
Senior Operations, LLC d/b/a AMT
Senior Aerospace, Inc.

SEBRIS BUSTO JAMES

STIPULATION OF WITHDRAWAL AND 14205 SB 36th St., Suite 325
SUBSTITUTION OF COUNSEL — 2 Bellevue, Washington 98006
Ngo v. Senior Operations, LLC, et al ~ Case No. 18-2-01313 RSL Tel: 425-454-4233 — Fax: 425-453-9005

 
